UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6434



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TIMOTHY MICHAEL BAKER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-96-820, CR-97-1024, CA-99-4093-6-13AK)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Michael Baker, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Timothy Michael Baker seeks to appeal the district court’s

order denying his motion for reconsideration of the order denying

his   28     U.S.C.A.      §   2255   (West       Supp.   2001)    motion    and    for   a

certificate of appealability.*            We have reviewed the record and the

district court’s order and find no reversible error.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.                  See United States v. Baker,

Nos. CR-96-820; CA-99-4093-6-13AK (D.S.C. filed Jan. 9, 2002;

entered Jan. 10, 2002). We dispense with oral argument because the

facts       and   legal    contentions    are       adequately      presented      in   the

materials         before   the   court   and        argument      would   not    aid    the

decisional process.




                                                                                DISMISSED




        *
       Baker’s appeal is limited to the January 10, 2002, order
denying his motion for reconsideration and for a certificate of
appealability.   Baker’s motion for reconsideration was not the
functional equivalent of a notice of appeal from the July 30, 2001,
order and judgment denying his § 2255 motion.


                                              2